UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6595


ROGER LEE DEAL, SR.,

                 Plaintiff - Appellant,

           v.

DR. OWENS; DR. SAMI HASSEN,

                 Defendants – Appellees,

     and

DR. KENNETH     PRICE,   JR.;   HEAD   DIRECTOR   UTILIZATION   REVIEW
BOARD,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03055-D)


Submitted:    September 27, 2012              Decided:    October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Lee Deal, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger   Lee   Deal,    Sr.,   appeals    the    district    court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint for failure to exhaust administrative remedies.                     We

have     reviewed   the   record    and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Deal v. Owens, No. 5:11-ct-03055-D (E.D.N.C. Mar. 27,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in   the    materials

before    the   court   and   argument    would   not    aid    the   decisional

process.



                                                                        AFFIRMED




                                      2